         Case 1:19-cv-08173-LAP Document 226 Filed 03/01/21 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

PETER ALLEN, et al.,

                    Plaintiffs,
                                               No. 19-CV-8173 (LAP)
          -against-
                                                       ORDER
CARL KOENIGSMANN, et al.,

                    Defendants.


LORETTA A. PRESKA, UNITED STATES DISTRICT JUDGE:

     The Court is receipt of the parties’ pre-motion letters and

attachments regarding certain documents over which the

Defendants assert privilege.1        Construing the parties’ papers as

their motion papers, the Court orders the following:

         For the documents over which Defendants continue to
          assert a privilege, (see dkt. no. 218-1),
          Plaintiffs’ counsel shall choose three documents
          from each of the five categories identified in her
          letter of January 28, 2021. (See dkt. no. 204.)

         Defense counsel promptly shall forward the selected
          documents to the Court under seal for in camera
          review. Defense counsel shall clearly identify the
          documents they are producing, using the chart they
          submitted as a guide. (See dkt. no. 281-1.)

     As for Defendants’ letter requesting clarification of the

Court’s order of production,2 the Court intended to order


     1 (See dkt. nos. 204, 209, 211, 218, 224 (moving papers);
see also dkt. nos. 205, 212, 218 (declarations and relevant
attachments).)
     2 (See dkt. no. 218 at 2 (Defendants’ request for
clarification); see also dkt. no. 214 (order of production).)
         Case 1:19-cv-08173-LAP Document 226 Filed 03/01/21 Page 2 of 2



production of documents withheld solely on the grounds that they

were drafts or had not been transmitted to others.            The Court

did not intend to order production of drafts as to which there

remains an unresolved assertion of privilege.

SO ORDERED.

Dated:     March 1, 2021
           New York, New York


                                           ___________________________
                                           LORETTA A. PRESKA, U.S.D.J.




                                       2
